Citation Nr: 1432765	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  94-32 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active service from September 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.  

In February 1997, the Board remanded the Veteran's case to the RO for further development.  An April 1997 rating decision denied service connection for a blood condition and numbness of the legs.  In July 1998, the Board again remanded the Veteran's case to the RO for further development.

In a November 1999 decision, the Board denied the Veteran's claim.  He appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  The matter was remanded to the Board pursuant to the Court's Order dated in May 2001.

In a June 2002 decision, the Board denied the Veteran's claim of service connection for disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides.  At that time, the Board referred the matter of entitlement to service connection for posttraumatic stress disorder (PTSD) to the RO for appropriate consideration.

The Veteran appealed the Board's June 2002 decision to the Court.  In a December 2004 Order, the Court determined that the issues decided by the Board were inextricably intertwined with the PTSD issue.  The Court consequently determined that the June 2002 Board decision was not final, and dismissed the appeal for lack of jurisdiction.

During the interim period, in a December 2003 rating decision, the RO granted service connection for PTSD, assigned an initial 50 percent disability rating, and proposed a finding of incompetency.  In a February 2004 rating decision, the RO found the Veteran not competent for VA purposes.  

Then, in an April 2005 rating decision, a 100 percent disability rating was assigned for the Veteran's service-connected PTSD.  It is unclear which, if any, of the disorders on appeal are actually part and parcel of the Veteran's service-connected PTSD, as the RO continues to classify the matters on the title page of this decision as not service-connected.  Thus, the matters remain on appeal.

As noted, the Veteran is considered incompetent for VA purposes, and the appellant is his spouse who is his fiduciary, and who is pursuing the appeal on his behalf.

In August 2010, the Board remanded the Veteran's current case to the agency of original jurisdiction for further development.

In a separate August 2010 decision, the Board denied entitlement to recovery by the Veteran of payment of attorney fees to S.K., Attorney, from past-due benefits.  In that action, S.K. did not represent the appellant as they were in adversarial positions. 

On July 10, 2014, S.K. filed a written motion to withdraw as the Veteran's representative in the current case before the Board.  His letter shows that a copy of this withdrawal was provided to the Veteran.  See 38 C.F.R. § 20.608(a) (2013).  The Board grants the attorney's motion to withdraw.  A new representative has not been appointed in this matter.

Finally, the Board notes that, in April 2004, the RO received the Veteran's formal claim (VA Form 21-8940) for a total disability rating based upon individual unemployability (TDIU).  His 100 percent disability rating for PTSD was effectuated from April 1990.  The Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent disability rating based on the same disability.  A TDIU may proceed where the rating is potentially available for a disability other than the disability for which a 100 percent was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).  While the agency of original jurisdiction took some action on this claim, such as sending the Veteran a requisite duty to assist letter in March 2005, the matter has not yet been adjudicated and is referred to the agency of original jurisdiction for appropriate development and adjudication.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, that had their onset in or are otherwise related to active service, including as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for an award of service connection for disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, in a decision dated March 1994, rating decisions in June 1994 and April 1997, letters notifying the Veteran of those decisions, a May 1994 Statement of the Case, and April and June 1997, March 1998, and April 1999, Supplemental Statements of the Case, the RO notified the Veteran of regulations pertinent to his service connection claims, and informed him of the reasons for which his claims were denied and of the evidence needed to substantiate his claims.  The RO also provided him with an opportunity to submit additional evidence and argument in support of his claims. 

Further, the Veteran was sent letters in December 2002 and October 2011 that also provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The October 2011 letter provided appropriate notice, including how VA assigns an appropriate disability rating or effective date, curing any timing defect.  The December 2002 and October 2011 letters were provided to the Veteran after the March 1994 rating decision on appeal but the claims were readjudicated in a July 2013 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. at 376.  Any timing deficiency has here been appropriately cured.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA electronic file does not reveal any additional VA medical records regarding the service connection claims on appeal.

Further, the Veteran was afforded VA examinations in January and February 1999, specifically regarding whether he had disabilities manifested by fatigue, blood in stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs and blood disorder, and whether they were residuals of Agent Orange exposure or otherwise attributable to military service.  The examination reports are of record.  38 C.F.R. § 3.326 (2013). 

The purpose of the Board's August 2010 remand was to provide the Veteran and appellant with a requisite duty to assist letter regarding the service connection claims on appeal, contact the appellant through her representative and request that she identify private and VA health care providers for the Veteran who may possess additional records, and schedule him for appropriate VA examinations.

There has been substantial compliance with the Board's 2010 remand, as the Veteran was sent a VCAA notice letter in October 2011.  VA treatment records, dated to June 2011, were obtained.  The Board observes that it is possible that S.K., the Veteran's and appellant's then attorney, may not have advised the appellant of VA's October 2011 letter to him requesting that she identify VA and non-VA health providers for the Veteran who may possess additional records.  However, the October 2011 VCAA letter to the Veteran, sent to their current address of record, contained an identical request.  The appellant did not provide any information regarding additional health care providers for the Veteran.

The VA examination was scheduled in accordance with the Board's remand instructions, in July 2013, but the Veteran failed without explanation to report.  The Board presumes that the Veteran and appellant were properly notified of the scheduled examination.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

As discussed in greater detail below, the provisions of 38 C.F.R. § 3.655(a), (b) mandate that, when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with an original compensation claim, the claim will shall be rated based on the evidence of record. 

The Board finds that the duties to notify and assist have been met.

Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records, his VA and non-VA medical records and examination reports, dated from 1974 to 2011, and his written statements in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 
Certain chronic diseases, including specified neurological disorders, cancers, and psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  There must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has also held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of neurologic, gastrointestinal, and psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early onset peripheral neuropathy which must be manifested to a compensable degree within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include AL amyloidosis, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers, porphyria cutanea tarda; and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

Service records show that the Veteran served in Vietnam from March 1968 to March 1969.  His Report of Transfer or Discharge (DD Form 214) reflects that his awards and commendations include the Combat Infantryman Badge, the Vietnam Campaign Medal, the Vietnam Service Medal with four bronze service stars, the Army Commendation Medal, and the Bronze Star Medal.  Therefore, he is presumed to have been exposed to herbicides during active duty.  38 U.S.C.A. § 1116(a)(3).

The next question for consideration is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Here, the objective medical evidence fails to demonstrate that he has a disease associated with exposure to Agent Orange or is otherwise related thereto.

Service treatment records indicate that, when the Veteran was examined for enlistment, in September 1967, an examiner noted pes planus, a varicocele on the left, and defective hearing.  The Veteran was found qualified for active service.  There are no other entries in the Veteran's service medical records.  A separation examination report is not of record.

The post service VA and non-VA medical evidence, dated from 1974 to 2011, shows that the earliest post-service treatment reports of record are dated in 1974.  Thus, there were no manifestations of a chronic disease in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection pursuant to 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d at 1331.

Private treatment records, dated in 1974, reflect the Veteran's complaints of abdominal discomfort, nausea with occasional cramping, constipation, and flank pain.  Diagnostic testing revealed a normal gall bladder series, a normal esophagus, stomach, duodenum, and small bowel, a normal chest, and residual "Pantopaque" in the spinal canal.

According to private medical records, dated from August 1978 to November 1979, the Veteran complained of rectal bleeding and pain in the right buttock down to the thigh.  Assessments of an internal hemorrhoid and sciatica were noted.

A February 1981 statement from J.E.W., M.D., indicates that the Veteran was treated for a nervous stomach, nausea, gas, cramps, and constipation.  A diagnosis of "gastritis, possible functional (could be organic)" was noted.

An April 1981 VA examination report reflects the Veteran's complaints of nausea and alternating diarrhea and constipation as well as gas pain in the upper quadrant.  He also complained of difficulty falling asleep, restless sleep, and a poor appetite.  Diagnoses of a moderately severe anxiety state and spastic colon were reported.

An unappealed September 1981 rating decision, in pertinent part, denied service connection for hemorrhoids.

The Veteran underwent VA examination in August 1991.  He complained of fatigue, numbness and weakness in the legs, constipation, occasional blood in stool, nausea, headaches, sleeplessness, and forgetfulness.  The neurology physician noted that the cause of the subjective numbness in the lower limbs was uncertain in view of a normal examination.  Results of blood tests performed at that time were within normal limits.  The impression included exposure to toxic chemical (Agent Orange) by history, and moderate to severe hypertension, untreated at the present time.  Diagnostic testing showed no abnormality in the Veteran's esophagus, stomach, duodenum, or small bowel.

A November 1991 VA psychiatric examination report includes the Veteran's complaints of nausea and gas pains in the right upper abdomen and sleep difficulty.  According to the examiner, no symptoms of anxiety were evident on examination, or they were well-hidden and the Veteran's symtoms could be classified as an anxiety disorder, not otherwise specified.

VA medical records, dated from October 1993 to September 1998, reflect complaints of back pain with radiation to the lower extremities, frequent urination, upset stomach, nervousness, a poor memory, and sleep difficulty.  Assessments included mild anemia, chronic low back pain, a small capacity bladder secondary to discopathy, gastritis, esophagitis, glaucoma, hypertension, and PTSD.

Results of a May 1994 magnetic resonance image (MRI) study of the Veteran's lumbar spine were unremarkable except for "dessication" of the lower two lumbar discs and a June 1994 MRI of his thoracic spine was also considered unremarkable except for some very small central signal within the cord thought probably to represent artifact.  A July 1994 endoscopy showed erosions at the distal esophagus, mucosal hemorrhage at the antrum and pylorus with erosion at the pylorus.  A July 1994 colonoscopy showed small internal hemorrhoids.  

A nerve conduction study in August 1994 includes the Veteran's complaint of low back pain with intermittent numbness of both legs and weakness associated with walking.  A diagnosis of possible neurogenic claudication was raised.  Test results included a conclusion of essentially unremarkable nerve conduction studies.  It was further noted that, per electromyography and due to the presence of chronic denervation and left lumbar sacral paraspinal, the possibility of chronic radiculopathy on that side of undetermined level was suspected.
An October 1994 VA clinical record indicates that the Veteran had non-steroidal anti-inflammatory drug gastritis.  In February 1995, stable gastroesophageal reflux disease was noted.  

In a May 1997 written statement, Dr. J.E.W. reported that he treated the Veteran from 1981 to 1991.  Dr. J.E.W. noted that the Veteran reported being in combat and exposed to Agent Orange.  The physician opined that the Veteran had symptoms consistent with exposure to a noxious substance, such as numbness in the legs, abnormal blood tests, nausea, constipation, occasional bloody stools, generalized weakness, frequent urination, and problems with his memory.  Dr. J.E.W. also noted that he referred the Veteran to VA for treatment. 

A July 1997 MRI report of the Veteran's lumbar spine showed no significant interval change from the prior exam in May 1994.  A May 1998 radiology report of his abdomen includes an impression of a negative examination.  A radiology report of his upper gastrointestinal area includes an impression of a negative upper gastrointestinal series and small bowel follow through.

In an August 1998 statement, Dr. J.E.W. reported that the Veteran had symptoms of fatigue, weakness, numbness in the legs, and abnormal blood tests, that were consistent with Agent Orange exposure and could be due to gastrointestinal injury. The physician stated that the Veteran had no history of exposure to any other chemical that would cause these types of symptoms, there was no evidence of alcohol abuse, and the only drug the Veteran had admitted using in the past was marijuana.  

Dr. J.E.W. noted that the "report of the Agent Orange Scientific Task Force of the American Legion done in April 1990 suggests the CDC Vietnam Experience Study (II Physical Health, 1988)" reported that Vietnam Veterans had a higher incident of symptoms of peripheral neuropathy (numbness, tingling, burning sensations, or weakness of arms or legs). 
According to the physician, "Klawans (1987) and Klawans, et al (1987)" reported a "rather stereotyped set of neurological problems following exposure to TCDD.  This syndrome initially included fatigue and peripheral neuropathy followed by depression."  Dr. J.E.W. indicated that the CDC Vietnam Experience Study reported that occult blood was found in the stool samples of more Vietnam than non-Vietnam Veterans.  The physician concluded that, because of these studies and the Veteran's symptoms, the Veteran's problems were the result of Agent Orange exposure and referred him to VA for treatment. 

A January 1999 VA psychiatric evaluation reflects a diagnosis of a major depressive disorder.  The examiner stated that the Veteran's memory impairment was not secondary to exposure to Agent Orange.  The examiner further stated that the Veteran's sleep difficulty was ongoing since he had depression, for which the Veteran reported taking medication to help him sleep and for his depression.  The examiner opined that, "if the patient were having difficulty sleeping on a neurological basis, that is secondary to the effects of agent orange, one would not expect the antidepressant medication by itself to help his sleeping."  

The examiner concluded that the Veteran's sleep disturbance, tiredness, and forgetfulness, appeared to be secondary to his depression.  He further stated that the Veteran's symptoms of blood in the stool, nausea, numbness in the legs, and a blood disorder were not secondary to a psychiatric condition.  The examiner recommended an evaluation by an internal medicine physician in evaluating the aforementioned symptoms. 

A January 1999 VA internal medicine evaluation report shows that the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The report includes the Veteran's complaints of a blood disorder, blood in the stool, numbness in the legs, and nausea.  The examiner noted that range of motion was not limited by pain, fatigue, or lack of endurance.  Sensory examination to pain and touch was normal.  The examiner found no signs of rectal bleeding.  Diagnoses included gastroesophageal reflux disease with esophagitis, normal examination of the lumbar spine, and an external hemorrhoid.  

The VA physician stated that the Veteran's guaiac test was negative, with no signs of thrombosis or fissures, weakness, a blood disorder or overt anemia, and motor-sensory deficits.  The Veteran had full mobility of his joints and his reflexes were normal.  In the VA examiner's opinion, "there [were] no residuals of Agent Orange exposure noted for this [Veteran] at this time." 

In February 1999, the Veteran underwent VA rheumatology examination.  According to the examination report, the examiner extensively reviewed the Veteran's medical records.  The examiner found the Veteran to be a well-developed, well-nourished male in no acute distress.  Upon physical examination, the Veteran's blood test results were normal except for a slight depression of hemoglobin and hematocrit consistent with a very mild anemia.  The examiner noted the presence of an external hemorrhoid and an internal hemorrhoid.  Stool was brown and guaiac was negative.  Examination of the Veteran's abdomen revealed right lower quadrant tenderness that was "1/4."  It was also noted that the Veteran complained about blood in his stools, however, his examination was negative at that time.  

The VA examiner observed that chronic fatigue syndrome required fatigue more than six months that caused a 50 percent impairment of function.  By the Veteran's history, he complained of fatigue but had no physical disability, and no loss of function or impairment.  Assessments of no chronic fatigue syndrome and no fibromyalgia were rendered.  The examiner reported that the Veteran was able to return to work activities. 

An October 2003 VA psychiatric examination report indicates that the examiner reviewed the Veteran's medical records.  The Axis I diagnoses was a psychotic disorder, not otherwise specified, and PTSD.  The examiner reported that the Veteran had impairment of thought process, was delusional and somewhat inappropriate, and had difficulty maintaining personal hygiene.  The Veteran was also slightly disoriented, had both short-term and long-term poor memory, and complained of sleep impairment.

The more recent VA medical records, dated to 2011, describe the Veteran's treatment for hypertension, hyperlipidemia, benign prostate hypertrophy, PTSD, and glaucoma.  See e.g., April 6, 2009 VA clinical record.

The Veteran failed to report for the VA internal medicine examination scheduled in July 2013, in conjunction with his claims.  The appellant has offered no explanation as to why the Veteran failed to appear for the scheduled examination.  

While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

In sum, the Veteran and the appellant were aware of the consequences of a failure to report for VA examination without good cause.  The appellant has not shown good cause for the Veteran's failure to appear for the VA internal medicine examination scheduled in July 2013. The Board finds that the Veteran failed to report to the scheduled July 2013 VA examination without good cause.  See 38 C.F.R. § 3.655(b).  As such, his claim must be rated based upon the evidence of record.  Id.  

Given that there is no competent evidence that the claimed disorders were incurred in active service or are aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claims must be denied.

The Veteran has contended that service connection should be granted for a 
disability manifested by nausea.  Although the post service medical evidence shows that he was diagnosed with a spastic colon, gastritis, gastroesophageal reflux disease, and esophagitis, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the first post service evidence of record of a spastic colon and gastritis is from 1981, nearly 10 years after the Veteran's separation from active service, and the first post service evidence of record of gastroesophageal reflux disease and esophagitis is from the mid-1990s, nearly 20 years after his separation from active.  In fact, in October 1994, the VA medical records show that the Veteran had non-steroidal anti-inflammatory drug-related gastritis and, in February 1999, the VA examiner did not find a diagnosed disorder manifested, in part, by nausea.  In short, no medical opinion or other medical evidence relating the Veteran's spastic colon, gastritis, gastroesophageal reflux disease, or esophagitis, to service or any incident of service has been presented.

The Veteran has also contended that service connection should be granted for a disability (or disabilities) manifested by fatigue, sleeplessness, and forgetfulness.  However, the January 1999 VA psychiatric examiner associated the Veteran's complaints of sleep difficulty, fatigue, and memory problems with depression, and the October 2003 VA examiner associated these complaints with service-connected PTSD.  

The February 1999 VA examiner did not find that the Veteran had a diagnosed disorder manifested by weakness, nausea, numbness of the legs, blood in the stool, or a blood disorder.  Assessments of no chronic fatigue syndrome and no fibromyalgia were noted.  

The evidence fails to show that the Veteran exhibits a chronic disability (or disabilities) manifested by blood in the stool, weakness, numbness in the legs, and a blood disorder, that had its (their) clinical onset in service or that is otherwise related to active service, including exposure to herbicides.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d at 1328; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

While Dr. J.E.W. stated that the Veteran had symptoms consistent with exposure to Agent Orange and cited treatise evidence to support his conclusion, he failed to provide a diagnosis of an actual current disability.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds sub nom Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Further, in August 1998, although Dr. J.E.W. opined that the Veteran had symptoms of fatigue, weakness, numbness in the legs, and abnormal blood tests, that were consistent with Agent Orange exposure and could be due to gastrointestinal injury, the Board cannot rely on this opinion.  

Dr. J.E.W. does not provide an opinion that equates to the level of at least as likely as not.  Rather, he simply said that the Veteran's symtoms "could be" due to gastrointestinal injury that, at most, indicates the relationship is a possibility.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility). 

The opinions of the January and February 1999 VA examiners are most probative in that they considered the Veteran's complaints following his service in Vietnam and concluded that he did not have disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides.  

In the absence of any competent evidence of disabilities manifested by blood in the stool, weakness, numbness in the legs, and a blood disorder, including as due to exposure to herbicides, the Board must conclude the Veteran does not currently suffer from such a disability or disabilities.  

Further, there is no evidence of spastic colon, gastritis, gastroesophageal reflux disease, or esophagitis that had its onset in or is otherwise related to active service and the Veteran's complaints of sleep difficulty, fatigue, and memory problems, have been associated with depression and service-connected PTSD.  For such reasons, service connection for disabilities manifested by fatigue, blood in the stool sleeplessness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides, is not warranted.

In denying service connection as to the claims on appeal, the Board has considered the Veteran's contention that a relationship exists between his currently claimed symtoms of fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, and military service, including exposure to herbicides.

In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as blood in the stool, forgetfulness, fatigue, weakness, sleeplessness, nausea, or numbness in the legs.  However, a lay person is only competent to establish a diagnosis in the following very limited circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In this case, diagnoses of disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, are complex findings that go beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder is not readily recognizable by a layman, such as varicose veins or acne.  Moreover, at no time does the record reveal a diagnosis of disabilities manifested by blood in the stool, weakness, numbness in the legs, and a blood disorder, rendered by a medical professional.  Thus, the lay evidence here does not establish such current disabilities in this case. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.


ORDER

Service connection for disabilities manifested by fatigue, blood in the stool, sleeplessness, forgetfulness, weakness, nausea, numbness in the legs, and a blood disorder, including as due to exposure to herbicides, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


